The object of the Bill, exhibited by the Appellee against the Appellant and others, was to prevent the sale by the Sheriff, under an Execution at the suit of the Appellant, of certain slaves, which had been bequeathed by the last will and testament of Josias Payne to his daughter the wife of William Mitchell, and delivered to her as her property by the executors of her said father. — The Judgment in favour of Sampson was against William Harrison, Executor of Josias Payne, for damages for a breach of Covenant committed by the said Payne in his life time; whereupon a fieri facias was levied on the slaves in question; to stay proceedings on which an Injunction was awarded.
Harrison, by his answer, stated that William Payne and Robert Payne (who never qualified) were appointed Executors, as well as himself, who did qualify; that all the slaves of the testator were specific legacies, and were bequeathed to the said William Payne, Robert Payne, Agga Mitchell, and Anna Harrison the respondent’s wife, that a considerable time before he qualified as Executor, the said William and Robert Payne retained and delivered up the negroes to the different legatees, so that the Respondent never was in possession of any of them, except his wife’s legacy, which was sent him by Robert Payne.
*388The Chancellor perpetuated the Injunction, being of opinion that the execution could not lawfully be levied on the slaves, which were in the peaceable possession of the plaintiff by permission of the defendant William Harrison, if not by his actual delivery.
And this Decree was affirmed by the Court of Appeals.